ACCEPTED
                                                                                           14-14-00927-cv
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     7/15/2015 2:28:00 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 14-14-00927-CV

                                       In the                      FILED IN
                                                             14th COURT OF APPEALS
                   Fourteenth Court of Appeals at Houston, TexasHOUSTON, TEXAS
                                                              7/15/2015 2:28:00 PM
                                                              CHRISTOPHER A. PRINE
            ULRIKA BJORKSTAM AND JOSEPH DANIEL                DRAY, Clerk
                           Appellants,

                                          v.

                               WOODWARD, INC.,
                                  Appellee.

               On Appeal from the 190th Judicial District Court Of
                            Harris County, Texas
                         Trial Cause No. 2010-31214
                 The Honorable Patricia J. Kerrigan, Presiding

      UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                 APPELLANTS’ REPLY BRIEF

      Appellants Ulirka Bjorkstam and Joseph Daniel Dray file their Unopposed

Motion for Extension of Time to File Appellants’ Reply Brief, pursuant to Tex. R.

App. P. 10.5(b).

      1.    Presently, Appellants’ Reply Brief is due July 15, 2015.

      2.    Through this Unopposed Motion, Appellants seek an extension of

fourteen (14) days to file their Reply Brief. Should the Court grant this Motion,

the new deadline will be July 29, 2015.

      3.    This Motion is timely, pursuant to Tex. R. App. P. 38.6(d).
      4.    The requested extension of time is necessary because the undersigned

has a heavy docket, including substantial involvement in the following matters:

            Case No. C2012-7881; Jefi Jeannette Ochoa, et al. v. Giti Tire
            Corporation, et al.; in the Superior Court of the State of Arizona in
            and for the County of Pima – hearing on Giti Tire (Fujian) Co., Ltd.’s
            and Giti Tire Corporation’s Motions to Dismiss for Lack of
            Jurisdiction – occurred on July 10, 2015;

            Cause No. L-13-0061-CV-B; Texas Crude Energy, LLC and Amber
            Harvest, LLC v. Burlington Resources Oil & Gas Company LP; in the
            156th District Court of Live Oak County, Texas – preparation of
            Plaintiffs’ Motion for Reconsideration by the Court of Written
            Findings and Recommendations of the Master in Chancery with 29
            Exhibits that total 679 pages – filed on July 13, 2015.

      5.    The requested extension is therefore necessary to allow Appellants

adequate time to prepare their Reply Brief. The request for additional time is not

made for delay, but only so that justice may be done.

      6.    These facts are within personal knowledge of the undersigned.

Therefore, verification is unnecessary. Tex. R. App. P. 10.2.

      7.    Appellee’s counsel has no objection to the requested extension of

fourteen (14) days. Therefore, should the Court grant this Motion, the extension

will not result in undue hardship or material harm to Appellee.

      For these reasons, Appellants request that the Court grant their Unopposed

Motion for Extension of Time to File Appellants’ Reply Brief.




                                         2
Respectfully submitted,

PIERCE & O’NEILL, LLP

/s/ John C. Schwambach, Jr.
John C. Schwambach, Jr.
Texas State Bar Number 17858450
4203 Montrose Boulevard
Houston, Texas 77006
713-634-3607 Direct
713-634-3600 Main
713-634-3601 Facsimile
jschwambach@pierceoneill.com

Attorney for Appellants




  3
                     CERTIFICATE OF CONFERENCE

      I, John C. Schwambach, Jr., counsel for Appellants, Ulrika Bjorkstam and

Joseph Daniel Dray, hereby certify that I have conferred with Terry Adams,

counsel for Appellee, about the merits of this Motion, and he is unopposed to this

Motion.



                                            /s/ John C. Schwambach, Jr.
                                            John C. Schwambach, Jr.




                                        4
                             CERTIFICATE OF SERVICE

           Pursuant to the Texas Rules of Appellate Procedure, I hereby certify that a

true and correct copy of the foregoing was electronically filed and served upon all

know counsel of record this 15th day of July, 2015.

John Michael Kelly                              N. Terry Adams, Jr.
(admitted pro hac vice)                         tadams@bmpllp.com
jkelly@amm-law.com                              BIERNE, MAYNARD & PARSONS,
Gina Marie Diomedi                              L.L.P.
(admitted pro hac vice)                         1300 Post Oak Boulevard, 25th Floor
gdiomedi@amm-law.com                            Houston, Texas 77056
Christine Marie Niemczyk                        Telephone: (713) 623-0887
(admitted pro hac vice)                         Facsimile: (713) 960-1527
cniemczyk@amm-law.com
ADLER MURPHY & MCQUILLEN LLP
20 South Clark Street, Suite 2500
Chicago, Illinois 60603
Telephone: (312) 345-0700
Facsimile: (312) 345-9860



                                                /s/ John C. Schwambach, Jr.
                                                John C. Schwambach, Jr.




908608.1




                                            5